                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH


    CLEARPLAY, INC.,                                          MEMORANDUM DECISION
                                                              AND ORDER REGARDING
                              Plaintiff,                      CLAIM CONSTRUCTION

    v.

    DISH NETWORK, LLC; DISH NETWORK                           Case No. 2:14-cv-00191-DN-CMR
    CORP.; and ECHOSTAR TECHNOLOGIES,
    LLC,                                                      District Judge David Nuffer

                              Defendants.


           This case involves causes of action for direct and indirect infringement of four patents:

U.S. Patent Nos. 7,577,970 (“’970 Patent”); 7,526,784 (“’784 Patent”); 7,543,318 (“’318

Patent”); and 6,898,799 (“’799 Patent”) (collectively, the “Asserted Patents”). 1 The parties filed

briefing on claim construction, which identified two undisputed claim terms and 10 disputed

claim terms in the Asserted Patents. 2 A claim construction hearing was held on August 13, 2019,

at which the parties presented argument on the construction of the disputed claim terms. 3 For the




1
    Complaint for Patent Infringement, docket no. 2, filed Mar. 13, 2014.
2
  Plaintiff ClearPlay Inc.’s Opening Claim Construction Brief Pursuant to Local Patent Rule 4.2 (“Plaintiff’s Brief”),
docket no. 234, filed Feb. 5, 2018; Defendants’ Opening Claim Construction Brief (“Defendants’ Brief”), docket no.
241, filed Feb. 6, 2018; Plaintiff ClearPlay Inc.’s Responsive Claim Construction Brief Pursuant to Local Patent
Rule 4.2 (“Plaintiff’s Response”), docket no. 256, filed Mar. 2, 2018; Defendants’ Responsive Claim Construction
Brief (“Defendants’ Response”), docket no. 259, filed Mar. 2, 2018; Plaintiff ClearPlay Inc.’s Opening
Supplemental Claim Construction Brief Pursuant to Doc. 290 (“Plaintiff’s Supplemental Brief”), docket no. 292,
filed May 17, 2019; Defendants’ Supplemental Claim Construction Brief (“Defendants’ Supplemental Brief”),
docket no. 293, filed May 20, 2019; Plaintiff ClearPlay Inc.’s Responsive Supplemental Claim Construction Brief
Pursuant to Doc. 290 (“Plaintiff’s Supplemental Response”), docket no. 294, filed June 7, 2019; Defendants’
Responsive Supplemental Claim Construction Brief (“Defendants’ Supplemental Response”), docket no. 295, filed
June 7, 2019.
3
    Minute Entry for Proceedings Held Before Judge David Nuffer, docket no. 307, filed Aug. 13, 2019.
reasons set forth below, the Asserted Patents’ undisputed and disputed claim terms are construed

as follows.



Contents
BACKGROUND ............................................................................................................................ 3
DISCUSSION ................................................................................................................................. 4
      The parties’ proposed constructions of the Asserted Patents’ undisputed claim terms are
                adopted. ................................................................................................................... 5
      The Asserted Patents’ disputed claim terms are construed to give ordinary and customary
                meaning to the terms as understood by a person of ordinary skill in the art at the
                time of the invention. .............................................................................................. 6
                “Start position [start indicator]” is construed as: Information that identifies the
                            beginning of a portion of multimedia content to be filtered. ...................... 6
                “Stop position [end indicator]” is construed as: Information that identifies the end
                            of the portion of multimedia content to be filtered. .................................... 8
                “Filtering action” is construed as: An action that edits or rejects some multimedia
                            content while allowing other multimedia content to be unchanged. .......... 9
                “Position code” is construed as: Information that defines a location in the
                            multimedia content.................................................................................... 10
                “Output device” is construed as: A device that outputs for purposes of display, or
                            that displays, decoded multimedia content. .............................................. 11
                “Configuration identifier” is construed as: An identifier of the consumer system
                            (including hardware and software) that is used to determine if the
                            navigation objects apply to the particular consumer system. ................... 12
                “Displaying a representation including a description of each of the plurality of
                            navigation objects” is construed as: Displaying one or more words,
                            symbols, images, or a combination thereof to depict, denote, or delineate
                            the navigation objects, whether individually or in combination. .............. 14
                “Portion of the multimedia content defined by the particular navigation object” is
                            construed as: The multimedia content that is defined by the start position
                            and stop position of a navigation object. .................................................. 16
                “Object store” is construed as: The collection that contains the navigation objects
                            of at least one multimedia presentation. ................................................... 16
                “Defin[e/ed/es/ing]” is construed as: Assign or specify [a start position, stop
                            position, or filtering action]. ..................................................................... 17
ORDER ......................................................................................................................................... 18




                                                                                                                                                2
                                           BACKGROUND

            Plaintiff’s founder, Matt Jarman, developed a method and system that assists consumers

in identifying and filtering portions of objectionable multimedia content. 4 The system uses the

“start position [start indicator]” and “stop position [end indicator]” of the objectionable content

to identify the portion of the multimedia content to be filtered. 5 A “filtering action” (such as a

skip or a mute) that will be performed on the objectionable content is assigned. 6 The

combination of the “start position [start indicator],” the “stop position [end indicator],” and a

“filtering action” form a “navigation object.” 7 A “configuration identifier” is assigned to the

“navigation object” so that the “navigation object” can be used on varying types of consumer

systems depending on hardware and software configuration. 8 When a user decides to filter a

multimedia presentation, the consumer system tracks the “position code” and activates the filter

when the presentation position is between the “start positon [start indicator]” and “stop position

[end indicator].” 9

            Plaintiff’s ’970 Patent and ’799 Patent describe a mechanism that monitors the current

play position in multimedia content, and compares the play position against a data set comprising

a “start position [start indicator],” a “stop position [end indicator],” and a “filtering action” to be

performed. 10 When the content position falls between the “start position [start indicator]” and

“stop position [end indicator],” the consumer system activates the “filtering action” identified in


4
    Plaintiff’s Brief at 1.
5
    Id.
6
    Id.
7
    Id.
8
    Id.
9
    Id.
10
   Id. at 2; Markman Joint Appendix Exhibits (“Appendix”) Part I at ’970 Patent (MARKMAN-JA-00001-00027),
’799 Patent (MARKMAN-JA-00079-00107), docket no. 238, filed Feb. 5, 2018.



                                                                                                            3
the data set. 11 Plaintiff’s ’318 Patent and ’784 Patent teach the process of retrieving or delivering

“navigation objects” from a server system. 12 The Asserted Patents share a common specification

and drawings. 13

                                                     DISCUSSION

            Claim construction is an issue of law for the court to decide. 14 The starting point for

construing claim terms is the intrinsic evidence, i.e., the claims, patent specification, and

prosecution history. 15 “In most situations, an analysis of the intrinsic evidence alone will resolve

any ambiguity in a disputed claim term.” 16

            The claims of a patent “define the invention to which the patentee is entitled the right to

exclude.” 17 Claim terms “are generally given their ordinary and customary meaning.” 18 Courts

determine “the ordinary and customary meaning of undefined claim terms as understood by a

person of ordinary skill in the art at the time of the invention . . . .” 19 “Common words, unless the

context suggests otherwise, should be interpreted according to their ordinary meaning.” 20

            “The construction that stays true to the claim language and most naturally aligns with the

patent’s description of the invention will be, in the end, the correct construction.” 21 And while


11
     Plaintiff’s Brief at 2-3.
12
  Id. at 3; Appendix Part I at ’784 Patent (MARKMAN-JA-00028-00052), ’318 Patent
(MARKMAN-JA-00053-00078).
13
   Plaintiff’s Brief at 3; Appendix Part I at ’970 Patent Drawings (MARKMAN-JA-00006-00015), Specification
(MARKMAN-JA-00016-00025).
14
     Markman v. Westview Instruments, Inc., 517 U.S. 370, 384 (1996).
15
     Phillips v. AWH Corp., 415 F.3d 1303, 1313 (Fed. Cir. 2005) (en banc).
16
     Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1583 (Fed. Cir. 1996).
17
     Phillips, 415 F.3d at 1312 (internal citations and quotations omitted).
18
     Id. (quoting Vitronics Corp., 90 F.3d at 1583)).
19
     Felix v. Am. Honda Motor Co., Inc., 562 F.3d 1167, 1177 (Fed. Cir. 2009).
20
     Desper Prods., Inc. v. QSound Labs., Inc., 157 F.3d 1325, 1336 (Fed. Cir.1998).
21
     Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250 (Fed. Cir. 1998).



                                                                                                             4
claims must be read in light of the specification, limitations from the specification may not be

read into the claims. 22 It is well settled that the invention should not be limited to the specific

examples or preferred embodiment found in the specification. 23 But the “specification may

reveal a special definition given to a claim term by the patentee that differs from the meaning it

would otherwise possess.” If that is the case, “the inventor’s lexicography governs.” 24 However,

the specification must “clearly redefine a claim term so as to put one reasonably skilled in the art

on notice that the patentee intended to so redefine the claim.” 25

                                     The parties’ proposed constructions of the
                               Asserted Patents’ undisputed claim terms are adopted.

            The parties identified two claim terms in the Asserted Patents for which they agreed to

proposed constructions: “Navigation object;” and “Decod[e/er/ing].” 26 The parties’ proposed

constructions of these terms are consistent with the ordinary and customary meaning as

understood by a person of ordinary skill in the art at the time of the invention. Therefore, the

proposed constructions are adopted.

            “Navigation object” is construed as: Plain and ordinary meaning (as defined by the terms

of the claims themselves).

            “Decod[e/er/ing]” is construed as: [The device or process] for translating multimedia

content from the format used to store or transmit it to the format for ultimately presenting it at

the output device.




22
     Phillips, 415 F.3d at 1323; Comark Commc’ns. v. Harris Corp., 156 F.3d 1182, 1186 (Fed.Cir.1998).
23
     Phillips, 415 F.3d at 1323.
24
     Id. at 1316.
25
     Elekta Instrument S.A. v. O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000).
26
     Plaintiff’s Brief at 8.



                                                                                                         5
                  The Asserted Patents’ disputed claim terms are construed to give
                    ordinary and customary meaning to the terms as understood
                  by a person of ordinary skill in the art at the time of the invention.

           The parties’ identified 10 claim terms in the Asserted Patents for which construction is

disputed. 27 These terms are:

           •   “Start position [start indicator]”;
           •   “Stop position [end indicator]”;
           •   “Filtering action”;
           •   “Position code”;
           •   “Output device”;
           •   “Configuration identifier”;
           •   “Displaying a representation including a description of each of the plurality of
               navigation objects”;
           •   “Portion of the multimedia content defined by the particular navigation
               object”;
           •   “Object store”; and
           •   “Defin[e/ed/es/ing]”.

Each disputed claim term is discussed and construed in turn.

“Start position [start indicator]” is construed as: Information that identifies the beginning
of a portion of multimedia content to be filtered.

           The parties propose that “start position [start indicator]” be construed as follows:

 Plaintiff’s Proposed Construction                             Defendants’ Proposed Construction
 Information that the consumer system employs                  The point in the multimedia content at which
 to identify the beginning of a portion of                     the content to be filtered begins.
 multimedia content to be filtered.

           The dispute over the construction of “start positon [start indicator]” is a dispute on

concept. Defendants argue that the term denotes a location or point in the multimedia content. 28



27
  Plaintiff’s Brief at 8-23; Defendants’ Brief at 7-24; Plaintiff’s Supplemental Brief at 2-4; Defendants’
Supplemental Brief at 1-4.
28
     Defendants’ Brief at 9-13; Defendants’ Response at 4-7.



                                                                                                             6
Plaintiff argues that the term refers to information about a location or point in the multimedia

content. 29 Both arguments find support in the Asserted Patents’ claim and specification

language. 30 However, Defendants’ proposal would make the term a generic concept, rather than

the functional designation that was intended. Defendants also improperly read in a limitation,

which is not supported by the context in which the term is used in the Asserted Patents’ claim

and specification language as a whole.

            “Start position [start indicator]” denotes information about a location or point in the

multimedia content. The United States Patent and Trademark Appeals Board (“PTAB”)

determined the same. 31 And while the PTAB standard for construction is broader than the

applicable standard in this proceeding, 32 this does not necessitate a different construction per se.

The PTAB’s construction of a term may also be the ordinary and customary meaning as

understood by a person of ordinary skill in the art at the time of the invention.

            Moreover, Defendants’ argument at the August 13, 2019 hearing that construing “start

position [start indicator]” as information (rather than an actual location or point) creates

redundancy is without merit. That a “navigation object” defines a “start position [start indicator]”

is not redundant with a “start position [start indicator]” being information about a location or

point in the multimedia content.




29
     Plaintiff’s Brief at 9-10; Plaintiff’s Response at 6-10.
30
  Appendix Part I at ’970 Patent at 4:49-52 (MARKMAN-JA-00017), 11:5-13 (MARKMAN-JA-00021),
11:63-12:10 (MARKMAN-JA-00021), 19:57-63 (MARKMAN-JA-00025), 21:32-35 (MARKMAN-JA-00026),
docket no. 238, filed Feb. 5, 2018.
31
     Id. at Decision Institution of Inter Partes Review at 12-13 (MARKMAN-JA-00119-120).
32
  Compare Cuozzo Speed Techs., LLC v. Lee, 136 S.Ct. 2131, 2142 (2019) (“[T]he broadest reasonable construction
regulation is a rule that governs inter partes review.”), with Phillips, 415 F.3d at 1312 (Courts determine “the
ordinary and customary meaning of undefined claim terms as understood by a person of ordinary skill in the art at
the time of the invention . . . .” ).



                                                                                                               7
            However, this is not to say that Plaintiff’s proposed construction is appropriate. Plaintiff’s

proposal includes vague and unnecessary language regarding the consumer system. 33 Inclusion

of this language would not assist the jury, and could lead to confusion. And at the August 13,

2019 hearing, Plaintiff agreed to a construction which removed such language.

            The ordinary and customary meaning of “start position [start indicator]” as understood by

a person of ordinary skill in the art at the time of the invention is: Information that identifies the

beginning of a portion of multimedia content to be filtered.

“Stop position [end indicator]” is construed as: Information that identifies the end of the
portion of multimedia content to be filtered.

            The parties propose that “stop position [stop indicator]” be construed as follows:

 Plaintiff’s Proposed Construction                               Defendants’ Proposed Construction
 Information that the consumer system employs                    The point in the multimedia content at which
 to identify the corresponding end of the portion                the content to be filtered ends.
 of multimedia content to be filtered.

            The dispute over the construction of “stop position [end indicator]” is the same

conceptual dispute the parties had with “start position [start indicator].” 34 For the same reasons

that lead to the construction of “start position [start indicator],” 35 the ordinary and customary

meaning of “stop position [end indicator]” as understood by a person of ordinary skill in the art

at the time of the invention is: Information that identifies the end of the portion of multimedia

content to be filtered.




33
     Plaintiff’s Brief at 9.
34
     Plaintiff’s Brief at 9-10; Defendants’ Brief at 9-13; Plaintiff’s Response at 6-10; Defendants’ Response at 4-7.
35
     Supra at 6-8.



                                                                                                                        8
“Filtering action” is construed as: An action that edits or rejects some multimedia content
while allowing other multimedia content to be unchanged.

            The parties propose that “filtering action” be construed as follows:

 Plaintiff’s Proposed Construction                               Defendants’ Proposed Construction
 An action that may be used to edit or reject                    The structure defining what will be edited out
 multimedia content while allowing other                         of the media between that navigation object’s
 multimedia content to pass unchanged.                           start and stop positions.

            The dispute over the construction of “filtering action” focuses on how to articulate the

editing of the multimedia content between a “start position [start indicator]” and a “stop position

[end indicator].” Defendants’ proposal identifies “filtering action” as a “structure,” rather than an

“action.” 36 Such a construction is counter to the ordinary and customary meaning of “filtering

action,” as well as the Asserted Patents’ claim and specification language. 37

            Plaintiff’s proposed construction properly identifies “filtering action” as an “action,” 38

and is similar to the construction adopted by the PTAB. 39 But Plaintiff’s proposal includes

overbroad and vague language that the action “may be used” to filter the multimedia content

while allowing other multimedia content to “pass” unchanged. 40 Inclusion of this language is

unnecessary, would not assist the jury, and could lead to confusion.

            At the August 13, 2019 hearing, the parties agreed to the following construction of

“filtering action:” An action that edits or rejects some multimedia content while allowing other

multimedia content to be unchanged. This agreed construction gives ordinary and customary




36
     Defendants’ Brief at 13-16; Defendants’ Response at 7-10.
37
   Appendix Part I at ’970 Patent at 4:47-67 (MARKMAN-JA-00017), 5:1-6:15 (MARKMAN-JA-00018), 21:21-61
(MARKMAN-JA-00026), 23:59-61 (MARKMAN-JA-00027)
38
     Plaintiff’s Brief at 11.
39
     Appendix Part I at Decision Institution of Inter Partes Review at 8-10 (MARKMAN-JA-00115-117).
40
     Plaintiff’s Brief at 11.



                                                                                                             9
meaning to the term as understood by a person of ordinary skill in the art at the time of the

invention, and is, therefore, adopted.

“Position code” is construed as: Information that defines a location in the multimedia
content.

            The parties propose that “position code” be construed as follows:

 Plaintiff’s Proposed Construction                            Defendants’ Proposed Construction
 Information that defines a location in the                   An indicator of the current position of
 multimedia content.                                          playback within a multimedia presentation.

            The dispute over the construction of “position code” centers on whether the term requires

current playback of the multimedia content. At the August 13, 2019 hearing, the parties agreed

that “position code” has a dynamic (as opposed to static) nature. Defendants argue that this

dynamic nature must be included in the term’s construction by referring to “the current position

of playback.” 41 On the other hand, Plaintiff argues that the dynamic nature of “position code”

already exists in the Asserted Patents’ claim and specification language when the term is read in

context. 42

            Defendants point to several instances in which “position code” appears in the Asserted

Patents’ claim and specification. 43 But in these instances, as Defendants point out, the term is

accompanied by other language that refers to where the “position code” is at a particular time. 44

Reading “the current position of playback” into the construction of “position code,” creates

unnecessary redundancy in the Asserted Patents.




41
     Defendants’ Brief at 22-24; Defendants’ Response at 15-16.
42
     Plaintiff’s Brief at 8-9; Plaintiff’s Response at 5-6.
43
     Defendants’ Brief at 22-24; Defendants’ Response at 15-16.
44
   Appendix Part I at ’970 Patent at 4:57-66 (MARKMAN-JA-00017), ’318 Patent at 11:10-13
(MARKMAN-JA-00073), ’799 Patent at 21:65-22:2 (MARKMAN-JA-00103).



                                                                                                           10
           Plaintiff’s proposed construction of “position code” is the construction adopted by the

PTAB. 45 And although the PTAB uses a broader standard for construction, 46 its construction of

“position code” gives ordinary and customary meaning as understood by a person of ordinary

skill in the art at the time of the invention. Therefore, “position code” is construed as:

Information that defines a location in the multimedia content.

“Output device” is construed as: A device that outputs for purposes of display, or that
displays, decoded multimedia content.

           The parties propose that “output device” be construed as follows:

 Plaintiff’s Proposed Construction                            Defendants’ Proposed Construction
 No construction necessary.                                   A device that includes a mechanism for
                                                              perceiving the multimedia content (e.g., a
 In the alternative:                                          screen or a speaker).
 A device that outputs and/or displays decoded
 multimedia content.

           The dispute over the construction of “output device” is whether the term includes only

devices that display, or allow users to perceive, decoded multimedia content. Defendants argue

that the term refers solely to a display, which includes screens or speakers, or the combination of

a video or audio adapters and screens or speakers. 47 This is consistent with the Asserted Patents’

specification language that the term “should be interpreted to include any device that is capable

of playing multimedia content so that the content may be perceived.” 48 But Defendants’ proposal

ignores other language in the Asserted Patents’ specification that expressly includes video and

audio adapters as an “output device.” 49




45
     Id. at Decision Institution of Inter Partes Review at 11-12 (MARKMAN-JA-00118-119).
46
     Cuozzo Speed Techs., LLC, 136 S.Ct. at 2142.
47
     Defendants’ Brief at 7-9; Defendants’ Response at 2-4.
48
     Appendix Part I at ’970 Patent at 9:57-59 (MARKMAN-JA-00020).
49
     Id. at ’970 Patent at 9:56-10:27 (MARKMAN-JA-00020), 11:31-51 (MARKMAN-JA-00021).



                                                                                                           11
            On the other hand, Plaintiff’s proposed construction of “output device” is overbroad

because it would include any device that “outputs” decoded multimedia content. 50 Plaintiff’s

proposal ignores the context of the term’s use in Asserted Patents, which shows a purpose of

displaying decoded multimedia content. 51

            A construction of “output device” that is consistent with the Asserted Patents’ claim and

specification language, and gives ordinary and customary meaning as understood by a person of

ordinary skill in the art at the time of the invention is: A device that outputs for purposes of

display, or that displays, decoded multimedia content.

“Configuration identifier” is construed as: An identifier of the consumer system (including
hardware and software) that is used to determine if the navigation objects apply to the
particular consumer system.

            The parties propose that “configuration identifier” be construed as follows:

 Plaintiff’s Proposed Construction                            Defendants’ Proposed Construction
 An identifier used to indicate whether the                   A code that identifies the hardware and
 navigation object is applicable to the hardware              software configuration of the consumer
 and/or software configuration of the consumer                system.
 system.

            The dispute over the construction of “configuration identifier” concerns the term’s

applicability to a consumer system’s hardware and software. 52 The parties also dispute whether

the term’s construction should include language regarding the matching function or link between

the consumer system and the navigation object. 53




50
     Plaintiff’s Brief at 18.
51
     Appendix Part I at’970 Patent at 9:56-10:27 (MARKMAN-JA-00020), 11:31-51 (MARKMAN-JA-00021).
52
   Plaintiff’s Brief at 14-15; Defendants’ Brief at 16-17; Plaintiff’s Response at 13-14; Defendants’ Response
at 10-11.
53
   Plaintiff’s Brief at 14-15; Defendants’ Brief at 16-17; Plaintiff’s Response at 13-14; Defendants’ Response
at 10-11.



                                                                                                                 12
           The use of “hardware and/or software” in Plaintiff’s proposed construction 54 is broader

than and inconsistent with the Asserted Patents’ specification language, and the PTAB’s

construction of the term, which refer to the consumer system’s “hardware and software.” 55 And

Defendants’ proposed construction 56 incorrectly assumes the matching function or link between

the consumer system and the navigation object is sufficiently stated elsewhere in the Asserted

Patents’ claim and specification language.

           Following the August 13, 2019 hearing, the parties were directed to respond to a

proposed construction of “configuration identifier.” 57 The parties agreed to the following

construction of the term: An identifier of the consumer system (including hardware and

software) that is used to determine if the navigation objects apply to the particular consumer

system. 58 This agreed construction gives ordinary and customary meaning to the term as

understood by a person of ordinary skill in the art at the time of the invention, and is, therefore,

adopted.




54
     Plaintiff’s Brief at 14 (emphasis added).
55
   Appendix Part I at’970 Patent at 14: 6-21 (MARKMAN-JA-00022); Final Written Decision at 8
(MARKMAN-JA-01320); Final Written Decision at 30 (MARKMAN-JA-01387).
56
     Defendants’ Brief at 16.
57
     Email Chain re Construction, docket no. 308, filed Aug. 26, 2019.
58
     Id.



                                                                                                       13
“Displaying a representation including a description of each of the plurality of navigation
objects” is construed as: Displaying one or more words, symbols, images, or a combination
thereof to depict, denote, or delineate the navigation objects, whether individually or in
combination.

           The parties propose that “displaying a representation including a description of each of

the plurality of navigation objects” be construed as follows:

 Plaintiff’s Proposed Construction                            Defendants’ Proposed Construction
 Displaying one or more words, symbols,                       An on-screen display showing descriptions of
 images, or a combination thereof to depict,                  each navigation object.
 denote, or delineate the navigation objects.

           The dispute over the construction of “displaying a representation including a description

of each of the plurality of navigation objects” centers on the scope of the word “representation,”

and the meaning of the phrase “each of the plurality of navigation objects.” 59 Defendants’

proposed construction substitutes “representation” for “descriptions.” 60 But this is too limiting

and contrary to the Asserted Patents’ claim language. The term encompasses “a representation

including a description.” 61 Therefore, “representation” is broader than “description,” and the two

cannot be construed as interchangeable. The ordinary and customary meaning of

“representation” in context includes words, symbols, images, or a combination thereof. 62

           Defendants’ proposed construction also improperly limits the phrase “each of the

plurality of navigation objects” to one embodiment. Defendants argue that “each” modifies “the

plurality of navigation objects,” and that “the plurality of navigation objects” refers to a plurality

of separate and distinct navigation objects. 63 Thus, Defendant’s proposal construes the phrase as


59
   Plaintiff’s Brief at 21-23; Defendants’ Brief at 19-22; Plaintiff’s Response at 19-21; Defendants’ Response
at 13-15; Email Chain re Construction, docket no. 308, filed Aug. 26, 2019.
60
     Defendants’ Brief at 19.
61
     Appendix Part I at’970 Patent at 22:31-33 (MARKMAN-JA-00026).
62
     https://www.dictionary.com/browse/representation?s=t, last accessed Aug. 20, 2019.
63
   Defendants’ Brief at 19-22; Defendants’ Response at 13-15; Email Chain re Construction, docket no. 308, filed
Aug. 26, 2019.



                                                                                                                   14
“each navigation object,” 64 meaning that every navigation object must be represented

individually. While examples in the Asserted Patents’ drawings, 65 and early iterations of

Plaintiff’s system, display an individual representation of each navigation object, the term should

not be limited to this one embodiment. 66 Read in context and without unnecessary limitation, a

“representation” of “each of the plurality of navigation objects” encompasses every navigation

object being represented, whether individually or in combination. 67

            Plaintiff’s proposed construction of the term 68 correctly observes that “representation” is

broader than a “description, ” and it allows for representation of navigation objects individually

or by combination. However, Plaintiff’s proposal improperly reads out “each of the plurality”

from the term. 69 Such a construction would lead to displaying a representation that did not

include every navigation object, which is inconsistent with the Asserted Patents’ claim

language. 70

            Giving meaning to each word in the term “displaying a representation including a

description of each of the plurality of navigation objects” in context and without unnecessary

limitation, the ordinary and customary meaning as understood by a person of ordinary skill in the

art at the time of the invention is: Displaying one or more words, symbols, images, or a

combination thereof to depict, denote, or delineate the navigation objects, whether individually

or in combination.



64
     Defendants’ Brief at 19.
65
     Appendix Part I at’970 Patent at Fig. 6 (MARKMAN-JA-00014).
66
     Phillips, 415 F.3d at 1323.
67
     Appendix Part I at’970 Patent at 22:31-41 (MARKMAN-JA-00026).
68
     Plaintiff’s Brief at 21.
69
     Id.
70
     Appendix Part I at’970 Patent at 22:31-33 (MARKMAN-JA-00026).



                                                                                                       15
“Portion of the multimedia content defined by the particular navigation object” is
construed as: The multimedia content that is defined by the start position and stop position
of a navigation object.

           The parties propose that “portion of the multimedia content defined by the particular

navigation object” be construed as follows:

 Plaintiff’s Proposed Construction                            Defendants’ Proposed Construction
 A portion of the multimedia content defined by               The multimedia content that begins with the
 the start and stop positions of a navigation                 start position and ends with the stop position.
 object.

           The dispute over the construction of “portion of the multimedia content defined by the

particular navigation object” stems from the parties’ dispute over the terms “start position [start

indicator]” and “stop position [end indicator].”71 For the same reasons that lead to the

construction of “start position [start indicator]” and “stop position [end indicator],” 72 the

ordinary and customary meaning of “portion of the multimedia content defined by the particular

navigation object” as understood by a person of ordinary skill in the art at the time of the

invention is: The multimedia content that is defined by the start position and stop position of a

navigation object. Both parties agreed to this construction at the August 13, 2019 hearing given

that “start position [start indicator]” and “stop position [end indicator]” are construed to denote

information about a locations or points in the multimedia content.

“Object store” is construed as: The collection that contains the navigation objects of at
least one multimedia presentation.

           The parties propose that “object store” be construed as follows:

 Plaintiff’s Proposed Construction                            Defendants’ Proposed Construction
 The collection that contains the navigation                  The collection of the navigation objects for a
 objects.                                                     particular multimedia presentation.


71
   Plaintiff’s Brief at 17-18; Defendants’ Brief at 18-19; Plaintiff’s Response at 17-18; Defendants’ Response
at 12-13.
72
     Supra at 6-8.



                                                                                                                 16
           The dispute over the construction of “object store” centers on whether the term is limited

to particular multimedia presentations. Defendants point to the Asserted Patents’ specification

language to argue “object store” is limited to one embodiment, i.e., the entire set of navigation

objects for a particular multimedia presentation. 73 However, as Plaintiff points out and

Defendants recognize, 74 the specification expressly states that “object store” may contain

navigation objects corresponding to more than one multimedia presentation. 75 This was also

recognized by the PTAB. 76

           Following the August 13, 2019 hearing, the parties were directed to respond to a

proposed construction of “object store.” 77 The parties agreed to the following construction of the

term: The collection that contains the navigation objects of at least one multimedia

presentation. 78 This agreed construction gives ordinary and customary meaning to the term as

understood by a person of ordinary skill in the art at the time of the invention, and is, therefore,

adopted.

“Defin[e/ed/es/ing]” is construed as: Assign or specify [a start position, stop position, or
filtering action].

           The parties propose that “defin[e/ed/es/ing]” be construed as follows:

 Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction
 Assign, describe or specify [a start/stop position Specify the value of (for start and stop
 or filtering action].                              positions) or the type of (for filtering actions).




73
  Defendants’ Brief at 17-18 (citing Appendix Part I at’970 Patent at 4:52-60 (MARKMAN-JA-00017), 11:52-62
(MARKMAN-JA-00021)); Defendants’ Response at 11-12.
74
     Plaintiff’s Response at 15; Defendants’ Brief at 18.
75
     Appendix Part I at’970 Patent at 13:51-64 (MARKMAN-JA-00022).
76
     Appendix Part III at Decision Institution of Inter Partes Review at 8 (MARKMAN-JA-04640).
77
     Email Chain re Construction, docket no. 308, filed Aug. 26, 2019.
78
     Id.



                                                                                                             17
           The dispute over the construction of “defin[e/ed/es/ing]” is the appropriate specificity and

precision of the term. 79 Plaintiff’s proposed construction includes “describe,” 80 which lacks

specificity and is overbroad. At the August 13, 2019 hearing, Plaintiff agreed to a construction of

the term that did not include “describe.” Both parties also agreed that the term may be construed

as “assign” or “specify.” 81 However, Defendants argue that to avoid confusion and ambiguity,

the term must be construed as one or the other, not both. 82

           The Asserted Patents’ claim language uses “assign” and “define” interchangeably. 83 The

Asserted Patents’ claim language also uses “specified” in place of “defined.” 84 Thus, construing

“defin[e/ed/es/ing]” as only “assign” (or only “specify”) would not fully give meaning to the

term. Construing the term as both “assign or specify” clarifies; it does not add confusion or

ambiguity. Therefore, the ordinary and customary meaning of “defin[e/ed/es/ing]” as understood

by a person of ordinary skill in the art at the time of the invention is: Assign or specify [a start

position, stop position, or filtering action].

                                                     ORDER

           IT IS HEREBY ORDERED that the Asserted Patents’ claim terms are construed as

follows:

           •    “Navigation object” is construed as: Plain and ordinary meaning (as defined by the
                terms of the claims themselves).



79
   Plaintiff’s Supplemental Brief at 2-4; Defendants’ Supplemental Brief at 1-4; Plaintiff’s Supplemental Response
at 1-2; Defendants’ Supplemental Response at 1-2.
80
     Plaintiff’s Supplemental Brief at 2.
81
   Plaintiff’s Supplemental Brief at 2; Defendants’ Supplemental Brief at 1; Defendants’ Supplemental Response
at 2.
82
     Defendants’ Supplemental Brief at 1-4; Defendants’ Supplemental Response at 1-2.
83
  Appendix Part I at’970 Patent at 21:30-32 (MARKMAN-JA-00026), 21:42-47 (MARKMAN-JA-00026);
23:50-53 (MARKMAN-JA-00027), ’799 Patent at 22:8-13 (MARKMAN-JA-00103).
84
     Id. at ’784 Patent at 20:27-31 (MARKMAN-JA-00052).



                                                                                                                 18
•   “Decod[e/er/ing]” is construed as: [The device or process] for translating multimedia
    content from the format used to store or transmit it to the format for ultimately
    presenting it at the output device.

•   “Start position [start indicator]” is construed as: Information that identifies the
    beginning of a portion of multimedia content to be filtered.

•   “Stop position [end indicator]” is construed as: Information that identifies the end of
    the portion of multimedia content to be filtered.

•   “Filtering action” is construed as: An action that edits or rejects some multimedia
    content while allowing other multimedia content to be unchanged.

•   “Position code” is construed as: Information that defines a location in the multimedia
    content.

•   “Output device” is construed as: A device that outputs for purposes of display, or that
    displays, decoded multimedia content.

•   “Configuration identifier” is construed as: An identifier of the consumer system
    (including hardware and software) that is used to determine if the navigation objects
    apply to the particular consumer system.

•   “Displaying a representation including a description of each of the plurality of
    navigation objects” is construed as: Displaying one or more words, symbols, images,
    or a combination thereof to depict, denote, or delineate the navigation objects,
    whether individually or in combination.

•   “Portion of the multimedia content defined by the particular navigation object” is
    construed as: The multimedia content that is defined by the start position and stop
    position of a navigation object.

•   “Object store” is construed as: The collection that contains the navigation objects of
    at least one multimedia presentation.

•   “Defin[e/ed/es/ing]” is construed as: Assign or specify [a start position, stop position,
    or filtering action].

Signed August 26, 2019.

                                       BY THE COURT


                                       ________________________________________
                                       David Nuffer
                                       United States District Judge




                                                                                             19
